            Case 3:17-cv-01531-KAD Document 56 Filed 03/01/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

CHRISTOPHER DINGWELL, SR.,                    :    CIV. NO. 3:17cv1531(KAD)
     Plaintiff,                               :
                                              :
vs.                                           :
                                              :
JEFFRY COSSETTE, ET AL.,                      :    MARCH 1, 2019
     Defendants

                               JOINT STATUS REPORT

         Pursuant to this Court’s Order of December 18, 2018 [Doc.

54], undersigned counsel for the parties submit this joint

status report.

(a)      STATUS OF THE CASE

         Written discovery is complete and the depositions of

plaintiff and fact witness, Christopher Dingwell, Jr. have been

noticed and will proceed on March 5, 2019. The parties do not

anticipate impediments to the completion of discovery or the

filing of dispositive motions by the current respective

deadlines of April 4 and May 6, 2019.

         The defendants and/or their representatives will be deposed

in March and/or early April prior to the deadline as set by the

Court.         Although the depositions have already been noticed,

scheduling did not permit them to go forward. Counsel will make

efforts to complete them in a timely manner as set forth above.

         As an aside, counsel for the plaintiff has recently learned

that she is expecting her first child, due on or about August 7,


                                          1
4852-2451-2905, v. 2
            Case 3:17-cv-01531-KAD Document 56 Filed 03/01/19 Page 2 of 3



2019.        Counsel for the plaintiff is the only counsel left at the

firm familiar with this matter and therefore, would like to make

this Court aware that she will likely be on leave between August

and the end of October.

         Therefore, for purposes of scheduling and deadlines,

counsel asks for this Court’s flexibility to avoid any possible

deadlines and/or court appearances during that window.                Counsel

will also respectfully request that the trial management

memorandum filing deadline be delayed by two (2) weeks to allow

counsel adequate time after her return to comply with the

standing order.         Counsel will attempt not to delay any further

deadlines in this matter, but felt that it was important to

inform the Court of the same in the event that this development

affects anything unforeseen by the undersigned.              Should there be

any developments on this front, plaintiff’s counsel will be sure

to notify the Court in a timely manner.

(b)      REFERRAL FOR SETTLEMENT PURPOSES

         At this time the parties do not seek referral for

settlement purposes but will alert the Court should that change

upon the completion of deposition discovery.

(c)      TRIAL JUDGE

         The parties do not consent to a trial before a Magistrate

Judge.



                                          2
4852-2451-2905, v. 2
            Case 3:17-cv-01531-KAD Document 56 Filed 03/01/19 Page 3 of 3




(d)      ESTIMATED LENGTH OF TRIAL

         Including jury selection, the parties estimate that the

trial in this matter will require approximately three to four

days.



                                               PLAINTIFF,
                                               CHRISTOPHER DINGWELL

                                              BY/ss/ Amita Rossetti__
                                                Amita Rossetti
                                                Federal Bar No.: ct29526
                                                Tinley, Renehan & Dost, LLP
                                                60 N. Main Street, 2nd Floor
                                                Waterbury, CT 06702
                                                T: (203)596-9030
                                                F: (203)5969036
                                                arossetti@tnrdlaw.com



                                               DEFENDANTS, JEFFRY COSSETTE,
                                               JOHN WILLIAMS AND CITY OF
                                               MERIDEN

                                              BY/ss/ Patrick D. Allen___
                                                Patrick D. Allen
                                                Federal Bar No.: ct28403
                                                James N. Tallberg
                                                Federal Bar No.: ct17849
                                                Karsten & Tallberg, LLC
                                                500 Enterprise Dr., Suite 4B
                                                Rocky Hill, CT 06067
                                                T: (860)233-5600
                                                F: (860)233-5800
                                                pallen@kt-lawfirm.com




                                          3
4852-2451-2905, v. 2
